      Case 2:21-cv-00148-TLN-CKD Document 6 Filed 02/23/21 Page 1 of 2


 1    JACKSON LEWIS P.C.
      JOSEPH LYNETT (pro hac vice to be filed)
 2    CHRISTOPHER J. TRUXLER (SBN 282354)
      400 Capitol Mall, Suite 1600
 3    Sacramento, California 95814
      Telephone:    (916) 341-0404
 4    Facsimile:    (916) 341-0141
      E-mail: joseph.lynett@jacksonlewis.com
 5    E-mail: christopher.truxler@jacksonlewis.com
 6    Attorneys for Defendant
      GORJANA & GRIFFIN, INC.
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    VALERIE BROOKS, individually and on                     Case No. 2:21-CV-00148-TLN-CKD
      behalf of all others similarly situated,
12                                                            STIPULATION AND ORDER TO
                          Plaintiff,                          EXTEND TIME FOR DEFENDANT TO
13                                                            RESPOND TO PLAINTIFF’S
              v.                                              COMPLAINT
14
      GORJANA & GRIFFIN, INC., a California
15    Corporation; and DOES 1 to 10, inclusive,
16                        Defendant.
17

18           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19   attorneys that Defendant GORJANA & GRIFFIN, INC. (“Defendant”) may have an additional 15
20   days within which to answer or otherwise respond to Plaintiff’s Complaint. Thus, the last day for
21   Defendant to answer or otherwise respond is now March 12, 2021. The parties also request the
22   Court enter an order consistent with this stipulation.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
      Stipulation And Order To Extend Time For Defendant To               Case No.: 2:21-CV-00148-TLN-CKD
      Respond To Plaintiff’s Complaint
     Case 2:21-cv-00148-TLN-CKD Document 6 Filed 02/23/21 Page 2 of 2


 1           Good cause exists for this extension as the parties are negotiating a voluntary disposition of
 2   this Action and anticipate reaching a complete resolution of Plaintiff’s claims before March 12,
 3   2021.
 4   Dated: February 22, 2021                         JACKSON LEWIS P.C.
 5

 6                                                    By: /s/ Christopher J. Truxler
                                                              Joseph Lynett
 7                                                            Christopher J. Truxler
 8                                                    Attorneys for Defendant
                                                      GORJANA & GRIFFIN, INC.
 9

10   Dated: February 22, 2021                         WILSHIRE LAW FIRM
11

12
                                                      By: /s/ Thiago Coelho [as authorized on 2/22/2021]
13                                                            Thiago Coelho

14                                                     Attorney for Plaintiff
                                                       VALERIE BROOKS
15

16

17

18
                                                     ORDER
19

20           Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant should answer or
21   respond to Plaintiff’s Complaint on or before March 12, 2021.
22

23

24   DATED: February 22, 2021
                                                   Troy L. Nunley
25                                                 United States District Judge
26

27

28
                                                          2
      Stipulation And Order To Extend Time For Defendant To                     Case No.: 2:21-CV-00148-TLN-CKD
      Respond To Plaintiff’s Complaint
